Citation Nr: 0635636	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-06 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; his wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to December 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The veteran testified before the undersigned Veterans Law 
Judge in September 2005.

The Board notes that the veteran asserts, in part, that his 
headache disability warrants an increased rating because he 
experiences dementia.  The Board notes that under Diagnostic 
Code 8045, located in 38 C.F.R. § 4.124a, a rating in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304, located in 38 C.F.R. § 4.130, will only 
be assigned if there is a diagnosis of multi-infarct dementia 
associated with brain trauma.  The Board notes that that 
veteran's private neurologist has indicated that the veteran 
has vascular dementia, another name for multi-infarct 
dementia.  

The Board notes that the RO has not evaluated the veteran 
based on dementia under Diagnostic Code 9304.  Further, the 
Board notes that the veteran's dementia, claimed to be 
stemmed from the same brain trauma that caused the veteran's 
headaches, is a separate claim and must first be service 
connected by the RO.  Therefore, the Board directs the RO to 
take appropriate action regarding the veteran's claim that he 
has multi-infarct dementia due to brain trauma.  As such, in 
its decision regarding the veteran's headache disability, the 
Board does not evaluate the veteran's dementia. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's headache disability is not characterized by 
characteristic prostrating attacks that occur on an average 
of once a month over the last several months.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for the 
veteran's headache disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, 
Diagnostic Codes 8045, 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran that he may submit evidence 
indicating that his recently service-connected disability 
increased in severity and was informed that this evidence may 
come from statements of doctors, laboratory tests, or 
statement from individuals who could describe the manner in 
which the veteran's disability had become worse.  The veteran 
was also informed that he may submit his own statements, and 
was informed of when and where to send the evidence.  After 
consideration of the contents of the October 2003 letter, the 
Board finds that VA has substantially satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to an 
increased rating and he was given specific notice with 
respect to the elements of an increased rating claim and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the October 2003 letter was 
issued before the March 2004 rating decision denying the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
appeared before the Board in September 2005.  In addition, 
the veteran was provided with an additional VA examination in 
January 2005 in order to obtain a more complete picture of 
the veteran's current disability.  Therefore, it appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran was service connected for a headache disability 
in August 2003.  The veteran has asserted that his headache 
disability is more severe than that contemplated by a 10 
percent rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14. 

Diagnostic Code 8045, located in 38 C.F.R. § 4.124a, provides 
rating criteria for brain disease to trauma.  This code 
indicates that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
following trauma to the brain, should be rated under the 
diagnostic code specifically dealing with such disability.  
This code further indicates that purely subjective complaints 
such as headache, dizziness, insomnia will be rated as 10 
percent and no more under Diagnostic Code 9304, located in 
38 C.F.R. § 4.130.  As noted, a rating greater than 10 
percent is not warranted unless the veteran has a diagnosis 
of multi-infract dementia associated with brain trauma.

Diagnostic Code 8100, located in 38 C.F.R. § 4.124a, provides 
rating criteria for migraine headaches.  This code indicates 
that a veteran's disability warrants a 10 percent rating when 
the veteran has characteristic prostrating attacks which 
occur on an average of one time in two months over the last 
several months.  This code provide that a 30 percent rating 
is warranted if the veteran experiences such characteristic 
prostrating attacks on an average of once a month over the 
last several months.

The veteran underwent a VA examination in August 2003.  The 
examiner found that the veteran had post-traumatic headaches.  
The examiner related that the veteran noted that his 
headaches were not usually incapacitating, but were somewhat 
bothersome. 

The veteran submitted records at the time of the veteran's 
September 2005 testimony before the Board.  The record 
includes the veteran's waiver of first consideration of this 
evidence by the RO  These records included a report 
interpreting a magnetic resonance image (MRI) of the brain 
and reports from the veteran's neurologist . 

In February 2004, the veteran underwent an MRI of the brain.  
The private doctor interpreting the MRI noted that it 
findings were consistent with chronic micro vascular ischemic 
change and that the veteran had moderate cerebral and 
cerebellar volume loss.

The record includes medical notes dated between February 2004 
and July 2005 from a neurologist who treated and examined the 
veteran.  In a report dated February 5, 2004, the neurologist 
noted that the veteran had vascular dementia.  Regarding his 
headaches, the neurologist noted that the veteran's headaches 
were likely extra cranial muscle contractions, chronic and 
possibly with concomitant rebound phenomenon.  Earlier in the 
report, the examiner noted that the veteran's headaches were 
not sharp or dull or throbbing and had no other associated 
symptoms.

The veteran underwent another VA medical examination in 
January 2005.  The examiner noted the veteran's history of 
headaches since 1958.  The examiner noted that the veteran 
had post-traumatic vascular headaches on a daily basis.  The 
examiner further noted that the veteran had possible 
parkinsonism and noted mild memory difficulty and poor 
insight into details.  

In the veteran's testimony before the Board, the veteran's 
representative noted that the veteran does not receive any 
treatment for his headaches.  The veteran's wife indicated 
that the veteran had headaches almost everyday and that that 
lasted 30 to 45 minutes.  The veteran usually takes a nap as 
treatment for the headaches.

The Board finds that the veteran's headache disability does 
not warrant a rating in excess of 10 percent.  The record 
does not contain any evidence of prostrating headaches.  
Although the veteran has asserted that he has headaches every 
day, the criteria for rating headaches does not only consider 
the frequency of the headaches, but also the severity.  In 
this case, the record indicates that the veteran's headaches 
are of short duration and are at least partially remedied by 
a nap.  The Board finds that this description before the 
Board of his headaches fails to indicate that he has 
prostrating headaches.  In addition, the reports from his 
January 2005 VA examination and his reports from his 
neurologist due not detail prostrating headaches.  

As noted, a 10 percent rating is warranted when the veteran's 
complaints related to his previous trauma are purely 
subjective, including headaches and insomnia.  Therefore, 
although the veteran's representative indicated that the 
veteran's disability warranted a higher rating based on his 
complaints of insomnia, the Board notes that his insomnia is 
contemplated in the current 10 percent rating.  Under 
Diagnostic Code 8045, this 10 percent rating cannot be 
combined with any other disability due to brain trauma.  As 
there is no evidence that the veteran experiences prostrating 
headaches occurring on an average of once a month, the 
veteran's disability does not warrant an increased rating 
under the schedule.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. §  3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his headaches and his records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  Consequently, since 
service connection has been in effect, the currently assigned 
10 percent evaluation adequately contemplates the veteran's 
disability picture and the claim for a higher evaluation is 
denied.  


ORDER

A rating in excess of 10 percent for a headache disability is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


